Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Powers on 6/2/22.
The application has been amended as follows: 
The dependency of claim 28 has been changed to depend on claim 23.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest an inlet-side sensor signal path is designed to transmit signals of the first and second inlet-side vibration sensors in a superimposed manner; and an outlet-side sensor signal path is designed to transmit signals of the first and second outlet-side vibration sensors in a superimposed manner; and to carry out a zero point correction for the first and/or second measurement tube pair in consideration of the first and second signal amplitude ratios or equivalent sizes. Bitto et al. (2006/0016273) teach a mass flow meter according to the Coriolis principle for determining a mass flow measurement value of a medium flowing through the mass flow meter (figures 2-9), comprising: a first measurement tube pair having two measurement tubes mounted to oscillate relative to one another, having a bending vibration use mode, which has a first media-dependent use mode natural frequency f1 paragraphs [0056], [0076]); a first electrodynamic exciter for exciting bending vibrations between the measurement tubes of the first measurement tube pair (figures 2-9), a first vibration sensor pair having a first inlet-side vibration sensor and a first outlet-side vibration sensor for detecting bending vibrations at two positions on the first measurement tube pair (figures 2-9); a second measurement tube pair having two measurement tubes mounted such that they can vibrate against each other having a bending vibration use mode, which has a second medium-dependent use mode natural frequency f2 (paragraphs [0056], [0076]), a second electrodynamic exciter for exciting bending vibrations between the measurement tubes of the second measurement tube pair (figures 2-9); a second vibration sensor pair having a second inlet-side vibration sensor and a second outlet-side vibration sensor for detecting bending vibrations at two positions on the second measurement tube pair (figures 2-9); an electronic circuit for driving the first and second electrodynamic exciters using a common exciter signal and for detecting signals of the vibration sensors for detecting flow-dependent phase differences between the signals of the inlet-side and outlet-side vibration sensors of one of the vibration sensor pairs and for detecting mass flow measurement values based on these flow-dependent phase differences; wherein the exciter signal is used to excite the bending vibration use modes of the two pairs of measurement tubes (paragraphs [0056], [0077]); an exciter signal path is configured to transmit the exciter signal to the first and second exciters (paragraphs [0069]). Bitto does not teach an inlet-side sensor signal path is designed to transmit signals of the first and second inlet-side vibration sensors in a superimposed manner; and an outlet-side sensor signal path is designed to transmit signals of the first and second outlet-side vibration sensors in a superimposed manner; and to carry out a zero point correction for the first and/or second measurement tube pair in consideration of the first and second signal amplitude ratios or equivalent sizes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/3/2022